                 Case 19-10289-LSS              Doc 3355         Filed 04/09/21         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  :
In re:                                                            :    Chapter 11
                                                                  :
IMERYS TALC AMERICA, INC., et al,                                 :    Case No. 19-10289 (LSS)
                                                                  :
                                     Debtors.1                    :    (Jointly Administered)
                                                                  :    Re D.I. 2457, 2525, 2755, 3088
                                                                  :


    SECOND AMENDED VERIFIED STATEMENT OF AD HOC COMMITTEE OF TALC
        LITIGATION CLAIMANTS PURSUANT TO BANKRUPTCY RULE 2019

         Pursuant to Rule 2019 of the Federal rules of Bankruptcy Procedure, amended as of

December 1, 2011 (“Rule 2019”), the Ad Hoc Committee of Talc Litigation Claimants (the “Ad

Hoc Committee”), by its undersigned counsel, hereby submits this second amended verified

statement (the “Second Amended Statement”) in the Chapter 11 cases of the above-captioned

debtors (collectively, the “Debtors” and the “Bankruptcy Cases”) to supplement the Verified

Statement Of Ad Hoc Committee Of Talc Litigation Claimants Pursuant To Bankruptcy Rule 2019

(the “Verified Statement”) [Docket No. 2525] and the Amended Verified Statement Of Ad Hoc

Committee Of Talc Litigation Claimants Pursuant To Bankruptcy Rule 2019 (the “Amended

Statement”) [Docket No. 2755] and, in support thereof, states:

                                                 BACKGROUND

         1.       On November 16, 2020, Bankruptcy Counsel2 filed the Verified Statement pursuant

to Rule 2019. The Verified Statement disclosed, among other things, Member names, whether the



1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
     Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
2
     Capitalized terms not defined herein shall have the meaning ascribed to them in the Verified Statement, in the
     Amended Statement, and in the 2019 Order (defined below), as applicable.
                Case 19-10289-LSS         Doc 3355      Filed 04/09/21     Page 2 of 4




Member is in MDL, whether the Member is deceased, and the address of the respective Plaintiffs’

Law Firm that is representing the Member.

          2.       On January 12, 2021, Bankruptcy Counsel filed the Amended Statement to provide

the following information:

                 i.   The name and address for each Member (to be filed under seal but made
                      available to the Debtors);
               ii.    Identification of the type of disease for each Member (ovarian cancer vs.
                      mesothelioma);
               iii.   Whether each Member has filed a lawsuit or is participating in MDL; and
               iv.    Confirmation that the exemplars of the Ad Hoc Retention Agreements are
                      substantially the same for all Members (and, if different forms, exemplars of
                      each form of retention agreement).

          3.       On March 12, 2021, this Court entered the Order Granting Debtors’ Motion To

Compel Compliance With Rule 2019 Of The Federal Rules Of Bankruptcy Procedure (the “2019

Order”) [Docket No. 3088] requiring the Firms to file a 2019 statement that includes, among other

things:

                 i.   The full first and last name and personal address of each claimant or member
                      of the group;
               ii.    The amount of the claim if liquidated, and for unliquidated claims, an indication
                      that such claims are unliquidated; and
               iii.   The nature of the claim or interest. For claimants or members who assert or
                      expect to assert a Talc Personal Injury Claim this information shall include (a)
                      whether the claim arises from ovarian cancer or mesothelioma, and (b), if
                      known, the stage of such disease.

          4.       Bankruptcy Counsel respectfully submits this Second Amended Statement on

behalf of the Ad Hoc Committee of Talc Litigation Claimants and in compliance with the 2019

Order.

          5.       Bankruptcy Counsel respectfully incorporates by reference and reaffirms the

statements set forth in the Verified Statement and the Amended Statement. Exhibit A-1 attached



                                                    2
             Case 19-10289-LSS        Doc 3355      Filed 04/09/21        Page 3 of 4




hereto restates and supplements as set forth above the information attached as Exhibit A-1 to the

Verified Statement and the information attached as Exhibit A-1 to the Amended Statement.

       6.     Bankruptcy Counsel submits that the stage of disease of each Member is not known

by Bankruptcy Counsel nor the Plaintiffs’ Law Firms. Bankruptcy Counsel respectfully submits

that collection of such information at this time would be unduly burdensome.

       7.     Additionally, Bankruptcy Counsel confirms that the exemplars of the Ad Hoc

Retention Agreements are substantially the same for all Members.




                          [Remainder of page intentionally left blank.]




                                               3
             Case 19-10289-LSS   Doc 3355   Filed 04/09/21    Page 4 of 4




Dated: April 9, 2021
                                     MORRIS JAMES LLP

                                     /s/ Jeffrey R Waxman
                                     Jeffrey R. Waxman (DE Bar No. 4159)
                                     Eric J. Monzo (DE Bar No. 5214)
                                     Brya M. Keilson (DE Bar No. 4643)
                                     500 Delaware Avenue, Suite 1500 Wilmington, DE
                                     19801 Telephone: (302) 888-6800
                                     E-mail: jwaxman@morrisjames.com
                                     E-mail: emonzo@morrisjames.com
                                     E-mail: bkeilson@morrisjames.com

                                            -and-

                                     David J. Molton, Esquire (admitted pro hac vice)
                                     Bennett S. Silverberg, Esquire (admitted pro hac vice)
                                     BROWN RUDNICK LLP
                                     Seven Times Square
                                     New York, NY 10036
                                     Telephone: (212) 209-4800
                                     E-mail: DMolton@brownrudnick.com
                                     E-mail: BSilverberg@brownrudnick.com

                                            -and-

                                     Sunni P. Beville, Esquire (admitted pro hac vice)
                                     BROWN RUDNICK LLP
                                     One Financial Center
                                     Boston, MA 02111
                                     Telephone: (617) 856-8200
                                     E-mail: sbeville@brownrudnick.com

                                     Co-Counsel to the Ad Hoc Committee of Imerys
                                     Talc Litigation Plaintiffs




                                        4
